Name: Commission Regulation (EEC) No 1898/91 of 28 June 1991 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/22 Official Journal of the European Communities 29 . 6 . 91 COMMISSION REGULATION (EEC) No 1898/91 of 28 June 1991 fixing the amount of aid for peas, field beans and sweet lupins aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1626/91 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 year, has been fixed by Commission Regulation (EEC) No 2510/90 (9) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1906/91 (4), and in particular Article 26a (7) thereof, Whereas, owing to the lack of the adjustment in the rate of aid resulting from the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, the amount of the aid for this marketing year has only been able to be calculated provisionally on the basis of the abatement applicable for the 1990/91 marketing year ; whereas this amount should, therefore, only be applied provisionally and should be confirmed or replaced once the conse ­ quences of the maximum guaranteed quantity arrange ­ ments are known ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 2206/90 (% Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1991/92 marketing year was fixed by Council Regulation (EEC) No 1625/91 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 (n), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : (') OJ No L 162, 12. 6 . 1982, p . 28 . O OJ No L 150, 15. 6 . 1991 , p. 10 . O OJ No L 342, 19 . 12. 1985, p. 1 . (4) See page 46 of this Official Journal . O OJ No L 219, 28 . 7 . 1982, p . 1 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . 0 OJ No L 150, 15. 6 . 1991 , p. 11 . O OJ No L 150, 15 . 6 . 1991 , p. 13 . 0 OJ No L 237, 1 . 9 . 1990, p. 8 . H OJ No L 219, 28 . 7 . 1982, p . 36 . (") OJ No L 117, 5 . 5 . 1987, p . 9 . ( 12) OJ No L 133, 21 . 5 . 1986, p . 21'. No L 169/2329 . 6. 91 Official Journal of the European Communities Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State,  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1677/85 ( l ), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 (3); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the aid for the 1991 /92 marketing year for peas, field beans and sweet lupins shall be confirmed or replaced with effect from 1 July 1991 to take account of the consequences of the maximum guaranted quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 201 , 31 . 7. 1990, p. 9 . (3) See page 29 of this Official Journal . No L 169/24 Official Journal of the European Communities 29 . 6 . 91 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 7f) 1st period 8 (') 2nd period 9 (') 3rd period io o 4th period 110 5th period 12 0 6th period l (') Peas used :  in Spain  in Portugal  in antother Member State 5,986 6,003 6,130 5,986 6,003 6,130 6,144 6,161 6,288 6,302 6,319 6,446 6,460 6,477 6,604 6,618 6,635 6,762 6,776 6,793 6,920 Field beans used :  in Spain  in Portugal  in another Member State 6,130 6,003 6,130 6,130 6,003 6,130 6,288 6,161 6,288 6,446 6,319 6,446 6,604 6,477 6,604 6,762 6,635 6,762 6,920 6,793 6,920 Products used in animal feed : (ECU per 100 kg) Current 7 0 1st period 8 0 2nd period 9 0 3rd period ioo 4th period 110 5th period 12 0 1 ('). 6th period A. Peas used :  in Spain  in Portugal  in another Member State 7,280 7,334 7,334 7,246 7,300 7,300 7,299 7,354 7,354 7,214 7,271 7,271 7,371 7,428 7,428 7,529 7,586 7,586 7,304 7,364 7,364 B. Field beans used :  in Spain  in Portugal  in another Member State 7,280 7,334 7,334 7,246 7,300 7,300 7,299 7,354 7,354 7,214 7,271 7,271 7,371 7,428 7,428 7,529 7,586 7,586 7,304 7,364 7,364 C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 10,052 10,123 10,123 10,006 10,078 10,078 9,867 9,940 9,940 9,543 9,619 9,619 9,543 9,619 9,619 9,543 9,619 9,619 9,034 9,114 9,114 D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 10,052 10,123 10,123 10,006 10,078 10,078 9,867 9,940 9,940 9,543 9,619 9,619 9,543 9,619 9,619 9,543 9,619 9,619 9,034 9,114 9,114 29 . 6. 91 Official Journal of the European Communities No L 169/25 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 7 1st period 8 (') 2nd period 9 (') 3rd period io o 4th period 110 5th period 12 (') 6th period l (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 297,65 55,05 14,43 1 545,50 924,58 48,40 5,387 10 798 16,26 1 279,18 4,876 297,65 55,05 14,43 1 545,50 924,58 48,40 5,387 10 798 16,26 1 279,18 4,876 305,32 56,47 14,80 1 585,34 948,41 49,65 5,526 11 076 16,68 1 312,15 5,002 312,99 57,88 15,18 1 625,17 972,24 50,90 5,665 11 354 17,10 1 345,13 5,127 320,67 59,30 15,55 1 665,01 996,07 52,14 5,803 11 633 17,52 1 378,10 5,253 328,34 60,72 15,92 1 704,84 1 019,90 53,39 5,942 11 911 17,94 1 411,07 5,379 336,01 62,14 16,29 1 744,68 1 043,73 54,64 6,081 12 189 18,36 1 444,04 5,504 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 21,72,  Peas, and field beans used in Portugal (Esc) : 26,50. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 7 1st period 8 (') 2nd period 9 (') 3rd period io o 4th period 110 5th period 12 (') 6th period l (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta) 1 110,70  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 356,1 1 65,86 17,27 1 849,06 1 106,17 57,91 6,445 12918 19,45 1 530,43 5,834 354,46 65,55 17,19 1 840,48 106,67 57,64 6,415 12 859 19,36 1 523,33 5,807 357,08 66,04 17,31 1 854,10 1 101,04 58,06 6,463 12 954 19,51 1 534,60 5,850 353,05 65,29 17,12 1 833,17 1 109,19 57,41 6,390 12 808 19,29 1 517,28 5,784 360,68 66,70 17,49 1 872,75 1 096,67 58,65 6,528 13 084 19,70 1 550,05 5,908 368,35 68,12 17,86 1 912,59 1 120,35 59,90 6,666 13 362 20,12 1 583,02 6,034 357,57 66.13 17,34 1 856,62 1 144,18 58.14 6,471 12 971 19,53 1 536,69 5,857 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 8,14 0,00 8,14 0,00 8,30 0,00 8,60 0,00 8,60 0,00 8,60 0,00 9,05 0,00 No L 169/26 Official Journal of the European Communities 29 . 6 . 91 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 00,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 7 (') 1st period 8 0 2nd period 9 (') 3rd period io o 4th period 110 5th period 12 (') 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 356,11 65,86 17,27 1 849,06 1 106,17 57,91 6,445 12 918 19,45 1 530,43 5,834 354,46 65,55 17,19 1 840,48 1 101,04 57,64 6,415 12 859 19,36 1 523,33 5,807 357,08 66,04 17,31 1 854,10 1 109,19 58,06 6,463 12 954 19,51 1 534,60 5,850 353,05 65,29 17,12 1 833,17 1 096,67 57,41 6,390 12 808 19,29 1 517,28 5,784 360,68 66,70 17,49 1 872,75 1 120,35 58,65 6,528 13 084 19,70 1 550,05 5,908 368,35 68,12 17,86 1 912,59 1 114,18 59,90 6,666 13 362 20,12 1 583,02 6,034 357,57 66.13 17,34 1 856,62 1 110,70 58.14 6,471 12 971 19,53 1 536,69 5,857 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 8,14 0,00 8,14 0,00 8,30 0,00 8,60 0,00 8,60 0,00 8,60 0,00 9,05 0,00 29 . 6 . 91 Official Journal of the European Communities No L 169/27 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 7 0 1st period 8 (&gt;) 2nd period 9 0 3rd period loo 4th period 110 5th period 12 0 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 491,54 90,90 23,83 2 552,22 1 526,83 79,93 8,896 17 831 26,85 2 112,43 8,052 489,35 90,50 23,73 2 540,88 1 520,04 79,57 8,856 17 752 26,73 2 103,04 8,016 482,65 89,26 23,40 2 506,08 1 499,23 78,48 8,735 17 509 26,37 2 074,24 7,907 467,06 86,38 22,64 2 425,15 1 450,81 75,95 8,453 16 943 25,51 2 007,25 7,651 467,06 86,38 22,64 2 425,15 1 450,81 75,95 8,453 16 943 25,51 2 007,25 7,651 467,06 86,38 22,64 2 425,1 5 1 450,81 75,95 8,453 16 943 25,51 2 007,25 7,651 442,54 81,84 21,46 2 297,83 1 374,65 71,96 8,009 16 054 24,18 1 901,87 7,249 Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 10,71 0,00 10,86 0,00 11,01 0,00 11,46 0,00 11,46 0,00 11,46 0,00 12,07 0,00 29 . 6 . 91No L 169/28 Official Journal of the European Communities ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 . 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 224,416 128,903 6,89509 0,767417 1 538,24 2,31643 179,459 0,700718 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for ' the 1990/91 marketing year.